Citation Nr: 1244112	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  06-26 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

2.  Entitlement to service connection for residuals of recurrent right ankle sprains.

3.  Entitlement to service connection for myopic astigmatism. 

4.  Entitlement to service connection for chronic lumbar strain superimposed on early degenerative disease at L3-4, to include as secondary to the service-connected residuals of tear to left rectus femoris muscle of the thigh with painful scarring. 

5.  Entitlement to an initial rating in excess of 10 percent for residuals of tear to left rectus femoris muscle of the thigh with painful scarring.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977, and from August 1978 to December 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2003 rating decision in which the RO, inter alia, granted service connection for residuals of tear to left rectus femoris muscle of the thigh with painful scarring and assigned an initial 10 percent rating, effective October 15, 2002.  In that decision, the RO also denied service connection for COPD, recurrent right ankle sprains, a low back condition secondary to the left leg condition, and an eye condition. 

In April 2004, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating for residuals of tear to left rectus femoris muscle of the thigh with painful scarring.  The Veteran also disagreed with the denial of service connection for COPD, recurrent right ankle sprains, a low back condition secondary to the left leg condition, and an eye condition.  A statement of the case (SOC) was issued in June 2006.  In a June 2006 DRO rating decision attached to the SOC, an earlier effective date of September 30, 2002 was assigned for residuals of tear to left rectus femoris muscle of the thigh with painful scarring.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2006.  The August 2006 Form 9 indicated that the Veteran desired a DRO hearing prior to a decision by the Board.  However, in June 2007, the Veteran asked that the DRO hearing be canceled.  In July 2008, the Board requested clarification of whether the Veteran desired a hearing.  In August 2008, the Veteran responded and requested a hearing before the Board at his local RO.  The statement was received at the RO.  Unaware of the Veteran's hearing request, the Board issued a decision and remand in August 2008.  Following development directed by the remand, and the issuance of a supplemental statement of the case in July 2011, the Board vacated the August 2008 decision in its entirety, in November 2011.  The Board explained that the August 2008 decision had been rendered without the Board realizing that the Veteran had requested for a Board hearing..  The Board also remanded then remanded the matters on appeal to the RO for scheduling of the requested Board hearing.

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  During this hearing, the Veteran clarified that he wished to continue his appeal of the claim for a higher initial rating for residuals of tear to left rectus femoris muscle of the thigh with painful scarring as well as his claims for service connection of myopic astigmatism and chronic lumbar strain superimposed on early degenerative disease at L3-4, but wished to withdraw from appeal his claims for service connection of COPD and residuals of recurrent right ankle sprains.

Because one of the issues on appeal involves a disagreement with the initial rating assigned following the award of service connection for residuals of tear to left rectus femoris muscle of the thigh with painful scarring, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).


Evidence in the electronic folder has been reviewed.  The electronic folder contains a July 2011 DRO rating decision that is duplicative of the July 2011 SSOC.  The remaining evidence in the electronic folder is either duplicative of evidence already in the paper claims file, or is not relevant to the issue on appeal.

The Board's disposition of the claims for service connection of COPD and for residuals of recurrent right ankle sprains, as well as the claim involving myopic astigmatism, is set forth below.  The claims for service connection of chronic lumbar strain superimposed on early degenerative disease at L3-4 as well as entitlement to an initial rating in excess of 10 percent for residuals of tear to left rectus femoris muscle of the thigh with painful scarring are addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  In June 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claims for service connection of COPD and for residuals of recurrent right ankle sprains.

2.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

3.  The Veteran's myopic astigmatism is a refractive error of the eye (and therefore not a disability for VA compensation purposes), and there is competent evidence of current eye disability due to aggravation by superimposed in-serve injury or disease.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for service connection of COPD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of the appeal as to the claim for service connection residuals of recurrent right ankle sprains are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for service connection for myopic astigmatism are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Appeals withdrawn on record at a hearing are an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b).

As noted above, in a June 2012 written and signed statement that was confirmed during his June 2012 Board hearing, the Veteran indicated that he wished to withdraw from appeal the claims for service connection for COPD as well as service connection for residuals of recurrent right ankle sprains.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these matters on appeal and they must be dismissed.


II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2003 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The June 2003 RO rating decision reflects the initial adjudication of the claim after issuance of the March 2003 letter.  

Post rating, a March 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the March 2006 letter, and opportunity for the Veteran to respond, the June 2006 statement of the case (SOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and private treatment records, and the report of a May 2003 VA examination (which, as explained below, the Board finds is adequate for consideration of the claim herein decided).  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2012 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record on the claim for service connection of myoptic astigmatism, prior to appellate consideration, is required..

The Board notes that the Veteran's service treatment records (STRs) from his second period of service have been secured.  The Board acknowledges that the record does not contain STRs from the Veteran's first period of service.  A Formal Finding of Unavailability of the treatment records for this period was made in May 2011 and the Veteran has been so informed.  Further, the Veteran acknowledged the unavailability of the records during his June 2012 Board hearing and indicated that he had also attempted to obtain the records, to no avail.  See Transcript [T.] page 12. 
The Board finds that no further RO action is this regard is warranted.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

III.  Service Connection

At the outset, the Board points out, as noted above, that, although the Veteran's STRs from his second period of service have been secured, there are no STRs from the Veteran's first period of service; such records have been formally deemed unavailable.  The Board is aware that in cases where service records are unavailable, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with these heightened duties in mind.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Refractive error is not a disease or injury within the meaning of applicable legislation (i.e., not a compensable disability)..  38 C.F.R. §§ 3.303(c), 4.9.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection must be denied.

On September 1978 entrance examination, uncorrected distant vision was 20/40 in the right eye and 20/50 in the left eye.  It was clinically noted the Veteran wore glasses.  On September 1995 separation examination, uncorrected distant vision was 20/70 in the right eye and 20/200 in the left eye.  The report of a September 1995 service eye consultation reflects a diagnosis of compound myopic astigmatism in each eye, and notion that there was good ocular health in each eye. 

On May 2003 VA examination, the Veteran's uncorrected visual acuity was 20/200 in each eye, corrected to 20/25.  It was noted that he did not take any eye medications.  Examination of the retinas was unremarkable; pupils were 3 millimeters and normally reactive. Slit lamp examination was clear and intraocular pressures were 14 on the right and 13 on the left.  The impression was myopic astigmatism which was adequately corrected.  The eye exam was otherwise normal.

Private treatment records from Dr. C. P. note a normal eye examination in May 2005.  The Veteran denied any change in vision, pain, redness, irritation, excessive tearing, diplopia, scotoma, or photophobia.

The Veteran has asserted that his vision worsened during service because of flying for 15 years.  During his June 2012 Board hearing, he testified that he wore night vision goggles for six or seven years, for two to three hours at a time, and that the goggles caused his eyes to strain.  T. pages 13-15.

As noted above, the only eye condition for which the Veteran has actually been diagnosed (at service entrance, and post service) is myopic astigmatism, which is a refractive error of the eye, and therefore not a disability for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  While the Board notes that service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and  Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no competent evidence that such has occurred in this case.  

In this case, the Veteran reported an eye injury in his service separation Report of Medical History, and he also offered sworn testimony that he experienced an injury to the eye during his first period of service.  T. page 12.  As noted above, VA has made a formal finding of unavailability with regard to service treatment records from that period of service.  Even if, in the absence of such records, the Board accepts the Veteran's assertions of in-service injury as credible, such would not provide a sufficient basis for allowance of the claim. 

Notwithstanding the Veteran's assertions of eye injury during his first period of service, and his assertions of in-service events that he implies resulted in increased eye problems as a result of service-which he is certainly competent to assert (see, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994))-the fact remains that service connection for his only diagnosed eye condition is legally precluded.  

As for the representative's assertion that the May 2003 VA examination is inadequate, the Board finds that such assertion is without merit.  The examiner conducted necessary testing to ascertain current eye diagnosis/es, and includes reference to the Veteran's statements regarding his use of glasses and treatment for his eyes.  The Board acknowledges that the May 2003 examiner did not indicate, in the report, whether the claims file was reviewed; however, even if not,  such would not be a fatal flaw.  The probative value of a medical opinion is based upon whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (2010) (noting that neither statute nor regulation requires that a physician review a veteran's medical service record before his or her opinion may qualify as competent medical evidence).  Here, the relevant issue is whether the Veteran has an eye disability for which service connection may be granted.  Upon examination and testing, the May 2003 VA examiner diagnosed only myopic astigmatism.  

Significantly, neither the Veteran nor his representative has presented or identified any contrary, competent evidence or opinion-medical evidence  or opinion which indicates that the Veteran has injury-related eye disability upon which to predicate an award  of service connection.  In fact, the 2005 private medical record-submitted after the 2003 VA examination-does not reflect any eye diagnosis.   Furthermore, without appropriate training and expertise, neither the Veteran nor his representative is competent to render a diagnosis of eye disability.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").   As lay assertions in this regard have no probative value, the Veteran clearly cannot support his claim on the basis of lay assertions, alone. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, the only available medical evidence indicates that the Veteran does not have a disability for VA compensation purposes, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for myopic astigmatism must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met. 
 
For all the foregoing reasons, the Board finds that the claim for service connection for myopic astigmatism must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal as to the claim for service connection for COPD is dismissed.

The appeal as to the claim for service connection for residuals of recurrent right ankle sprains is dismissed.

The claim for service connection for myopic astigmatism is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.  

During the June 2012 Board hearing, the Veteran asserted that his service-connected residuals of tear to left rectus femoris muscle of the thigh with painful scarring, initially rated as 10 percent disabling, has worsened and warrants a higher rating.  He testified that he has problems walking uphill, pain pulling his leg up, and cannot get up from kneeling.  He has a dull aching pain that increases with activity, as well as numbness and tingling in the left leg.  He also testified that he takes medication for inflammation of the left leg.  He testified that his left leg is weaker than his right leg.  He also testified that he is treated by a private physician who noted that he has atrophy in the left leg.  T. pages 16-19.  

To ensure that the record reflects the current severity of the Veteran's residuals of tear to left rectus femoris muscle of the thigh with painful scarring and in light of the Veteran's contentions of increased and additional symptomatology, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  During the June 2012 hearing, the Veteran indicated his willingness to report to a VA examination, if needed.

As for alleged lumbar spine disability, the Veteran has been diagnosed with a chronic lumbar strain superimposed on early degenerative disease at L3-4.  He testified that he has a bulging disc that is not yet ready for surgery.  He contends that he is entitled to service connection on either direct or secondary bases.  Regarding direct service connection, he contends that his current disability is due to his duty as a firefighter and member of a flight crew in service, including lifting and bending, as well as constant vibrations and hard landings while flying in helicopters.  He also testified that while flying, he used his survival vest as a back brace.  T. pages 4-10.  Alternatively, he argues that his disability is secondary to his service-connected residuals of tear to left rectus femoris muscle of the thigh with painful scarring.

Under 38 C.F.R. § 3.310(a) (2012), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Following a thorough examination and review of a contemporaneous X-ray report, the May 2003 VA examiner diagnosed a chronic lumbar strain superimposed on early degenerative disease at L3-4.  The examiner failed to provide a nexus opinion with regard to a relationship to service or a service-connected disability.  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.   See Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  As the May 2003 VA examiner did not provide an adequate report upon which to base a decision, the RO should arrange for the Veteran to undergo a VA examination, by the appropriate physician, at a VA medical facility.  

The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s) (as the original claim and/or the claim emanating from an original claim for, and award of, service connection) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

The Board points out that, during his Board hearing, the Veteran specifically noted that he is treated by a private physician, Dr. P, and, review of the claims file reveals that records from Dr. C. P. (with the same last name as Dr. P.), dated up to May 2005, are of record. The Veteran also recently submitted one treatment record from a private physical therapy provider.  Therefore, in its letter, the RO should specifically request that the Veteran furnish, or appropriate authorization for the RO to obtain, any outstanding treatment records from the identified private sources.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  As indicated, the RO's adjudication of both claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claims.  The RO's adjudication of the claim for higher rating should include consideration alternative diagnostic codes for evaluating the Veteran's left thigh disability, as well as whether "staged" rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above) is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization for the RO to obtain, all pertinent, outstanding treatment records from  Dr. P (and/or Dr. C.P.), as well as from the physical therapist referred to during the 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2012).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received have been associated with the claims file, the RO should arrange for the Veteran to undergo VA spine and muscle group examinations, by appropriate physicians, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  Each physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

Spine Examination:  The physician should clearly identify all current disability(ies) of the lumbar spine.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that  the disability (a) is the result of disease or injury incurred in or aggravated by service; or, if not (b) was caused or is aggravated by the Veteran's service-connected residuals of tear to left rectus femoris muscle of the thigh with painful scarring. If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

Left thigh:  The examiner should identify all residuals associated with injury to Muscle Group XIV (and any other muscle group found to be involved, and provide an assessment for the overall residuals as moderate, moderately severe, or severe.  The examiner should also clarify whether any associated scars are deep (associated with underlying soft tissue damage) or superficial (not associated with underlying soft tissue damage), and whether any such scars result in any functional .

4.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this R/EMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims in light of all pertinent evidence and legal authority.  In adjudicating the claim for service connection, the RO should consider  the claim on both direct and/or secondary bases.  In adjudicating the claim for higher rating, the RO should consider any diagnostic codes pertaining to injuries to muscle groups other than Muscle Group XIV that are implicated by the evidence (including, but not limited to, Diagnostic Codes 5313, 5315, 5316, 5317, and 5318), as well as whether staged rating of the Veteran's disability, pursuant to Fenderson (cited above) is appropriate.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


